Bates, Judge,
delivered the opinion of the court.
The judgment rendered against Soderer, the security of Halter in his appeal, is void, because the. court had not jurisdiction of him to render judgment against him upon a dismissal of the appeal.
He was liable for the costs, but not liable to have judgment for the costs rendered against him summarily upon the dismissal of the appeal.
The statute regulating actions of forcible entry and detainer, and unlawful detainer, prescribes what shall be the bond of recognizance given by an appellant, but does not give the court any authority to enter judgment against the security for costs upon a dismissal of the appeal, nor does the bond or recogizance itself express or imply a consent to such judgment. Without such consent or direction of the statute such judgment was unauthorized. The law may be different in respect to appeals from justices in other kinds of cases.
Judgment affirmed.